Citation Nr: 1520745	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO. 13-23 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased (compensable) rating for bilateral hearing loss.

2. Entitlement to an increased (compensable) rating for hypertension. 

3. Entitlement to service connection for a left sural sensory calf and ankle disorder, secondary to service-connected diabetes mellitus.
	
4. Entitlement to service connection for a right sural sensory calf and ankle disorder, secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to September 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal, in part, from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied the Veteran's claims for increased ratings for bilateral hearing loss and hypertension. 

This case also comes before the Board on appeal, in part, from a March 2014 rating decision of the RO, which denied the Veteran's claims for service connection for left and right sural sensory calf and ankle disorders, secondary to service-connected diabetes mellitus. The Veteran submitted a timely Notice of Disagreement (NOD) in March 2014. The Agency of Original Jurisdiction (AOJ) did not issue a Statement of the Case (SOC) and the claim must be remanded. 38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

This appeal was processed using the Veterans Benefit Management System (VBMS), a paperless processing system. Accordingly, any future consideration of this Veteran's case must take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative a SOC on the issues of service connection for left and right sural sensory calf and ankle disorders. The Veteran should also be advised that, for the Board to have jurisdiction in that matter, he must file a timely substantive appeal responding to the SOC. Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

2. Contact the Veteran and schedule a Travel Board hearing for the issues of increased ratings for bilateral hearing loss and hypertension. A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 




Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




